In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00019-CV
                               __________________

                MARIA CONCEPCION DELGADO, Appellant

                                         V.

                   LUIS GOVEA LOPEZ, Appellee
__________________________________________________________________

               On Appeal from the County Court at Law
                         Polk County, Texas
                      Trial Cause No. CIV33210
__________________________________________________________________

                                     ORDER

      Maria Concepcion Delgado, appellant, filed a statement of inability to afford

payment of costs in the trial court. See Tex. R. Civ. P. 145. Luis Govea Lopez,

appellee, objected that Delgado provided no financial information in her statement.

Delgado appeared at a hearing on June 14, 2021. Delgado stated she did not have

any “federal reserve notes” and she had “rights of subrogation.” The trial court

informed Delgado that stating “private” for every entry on the statement of inability

to afford payment of court costs provided no information on which the trial court

could find that Delgado could not afford payment of court costs. Delgado replied,

                                         1
“I’m letting you know there’s a trust involved.” On June 14, 2020, the trial court

found that Delgado did not offer any financial information to support her statement

of inability to afford payment of court costs.

      Delgado challenges the trial court’s ruling on the ground that the trial court

failed to respond to a “form 1020” that Delgado filed with the Polk County District

Clerk on May 20, 2021. Delgado has not shown that the “form 1020” was filed with

the proper clerk or provided to the trial court in the hearing, but in any event the

information on the “form 1020” is no evidence of Delgado’s eligibility for public

benefits, income, sources of income, property, or monthly expenses.

      On this record, we conclude that the trial court did not abuse its discretion by

finding that appellant failed to carry her burden under Rule 145. See Tex. R. Civ. P.

145(f). We deny appellant’s motion to challenge and affirm the trial court’s order to

pay costs. See Tex. R. Civ. P. 145(g). Appellant shall pay or make satisfactory

arrangements to pay for preparation of the reporter’s record within 30 days of the

date of this Order. Her failure to pay or make arrangements to pay that are

satisfactory with the court reporter will result in the appeal being submitted without

a reporter’s record. See Tex. R. App. P. 37.3(c).

      ORDER ENTERED August 23, 2021.

                                                           PER CURIAM

Before Golemon, C.J., Kreger and Johnson, JJ.



                                          2